      Case 2:19-cv-12579-GGG-DMD Document 10 Filed 09/19/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA
 __________________________________________
                                                              CIVIL ACTION
 NEW LONDON EAGLE LLC,
                                                              NO: 19-12579
                               Plaintiff,
                                                              SECTION “T”
                vs.
                                                              Honorable Greg G. Guidry
 MEDMAR INC.,
                                                              DIVISION (3)
                         Defendant.
                                                              Honorable Dana Douglas
 __________________________________________
                          NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff, New London Eagle, LLC, hereby provides notice of the voluntary dismissal

without prejudice of all claims asserted by it in the above captioned lawsuit against Defendant,

Medmar, Inc., time charterer of the M/V MAMMA MIA, because of a voluntary payment made

by Defendant. Pursuant to the Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff

avers that no defendant has filed an answer or motion for summary judgment to Plaintiff’s claims,

and that dismissal may therefore be accomplished by filing of the instant Notice without need for

an Order of the Court.

                                              Respectfully submitted,

                                              FRILOT L.L.C.

                                              /s/ T. Patrick O’Leary
                                              PATRICK J. McSHANE (#19055)
                                              T. PATRICK O’LEARY(#30655)
                                              KOSTAS A. SMITH (#38408)
                                              1100 Poydras Street, Suite 3700
                                              New Orleans, LA 70163-3700
                                              Telephone: 504-599-8000
                                              Facsimile: 504-599-8100
                                              pmcshane@frilot.com
                                              poleary@frilot.com
                                              ksmith@frilot.com
                                              Attorneys for Plaintiff, New London Eagle LLC
